RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1054-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

K.D.B.,

          Defendant-Appellant,

and

W.M., Deceased,

          Defendant.


IN THE MATTER OF THE
GUARDIANSHIP OF D.M.B.,

          a Minor.


                    Submitted August 27, 2019 – Decided September 5, 2019

                    Before Judges Gilson and Mawla.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Mercer County,
            Docket No. FG-11-0040-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Steven Edward Miklosey, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Jack Edwin Potash, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (James Dey Harris, Designated
            Counsel, on the brief).

PER CURIAM

      K.D.B. (Kelly) appeals from an October 17, 2018 judgment terminating

her parental rights to her minor daughter D.M.B. (Diana), and granting the

Division of Child Protection and Permanency (Division) guardianship of the

child, with the plan that the child be adopted. 1 Kelly argues that the Division

failed to prove prongs two, three, and four of the best-interests test necessary

for the termination of parental rights. N.J.S.A. 30:4C-15.1(a). The Division and

the child's law guardian urge that we affirm the judgment and allow the adoption



1
   We use initials and fictitious names for the parents and children to protect
their privacy and the confidentiality of the record. See R. 1:38-3(d)(12).
                                                                        A-1054-18T2
                                       2
to proceed. Having reviewed the record in light of the parties' contentions and

the applicable law, we affirm substantially for the reasons explained by Judge

Wayne J. Forrest in his thorough, sixty-one-page written opinion, dated October

16, 2018.

      The facts and evidence were detailed in Judge Forrest's opinion, which he

rendered after a four-day trial. Accordingly, we need only summarize some of

the facts. Kelly and W.M. (Warren) are the biological parents of Diana, who

was born in December 2008. Warren passed away in December 2016, and,

therefore, was not the subject of the judgment terminating parental rights.

      Kelly has a history of issues involving mental health, instability, and

homelessness. The Division first became involved with Kelly and Diana in

2012, when the mother and child relocated from Georgia to New Jersey. Kelly

was not able to secure a stable place to live for her and Diana. Consequently,

the Division removed Diana from Kelly's care for several weeks in 2012. During

that time, Kelly reported to the Division that she had past mental health issues,

had been prescribed medication for those issues, but she had not taken her

medications for the past three years.

      Accordingly, the Division arranged a psychological evaluation for Kelly

in June 2012. The psychologist, Gregory C. Gambone, Ph.D., opined that Kelly


                                                                         A-1054-18T2
                                        3
was not able to parent Diana independently because she lacked a stable

residence, had substance abuse issues, and was not addressing her mental health

needs.    He recommended that Kelly undergo a psychiatric evaluation, a

substance abuse evaluation, substance abuse treatment, parenting training, and

psychotherapy. Therefore, the Division referred Kelly to Catholic Charities

Family Growth, where she attended services from December 2012 until June

2013.

        The Division again became involved with Kelly and Diana in October

2015, when Kelly made a referral concerning an incident she had with her

brother. Kelly reported that her brother had pushed her out of his moving

vehicle. Kelly also reported that she had been diagnosed with post-traumatic

stress disorder (PTSD) resulting from abuse she suffered as a child, but she was

off the medications that she had been prescribed.

        In 2015, the Division arranged for Kelly to undergo a psychological

evaluation with Dr. Sally Morcos. Dr. Morcos reported that Kelly had poor

insight and judgment with respect to her psychological needs and with her ability

to attend to the needs of Diana.        Dr. Morcos recommended individual

psychotherapy for Kelly, medication management, parenting training, and

continued monitoring by the Division.


                                                                         A-1054-18T2
                                        4
      In 2016, Diana reported that Kelly had a boyfriend and that Kelly locked

Diana in her room when the boyfriend was at their residence. A Division worker

visited Kelly's home, and found little food and unsanitary conditions.

      In August 2016, the Division filed for and obtained custody of Diana.

Shortly thereafter, the Division referred Kelly to Legacy Treatment Services,

but Kelly refused to comply with that service.      In November 2016, Kelly

appeared for a court-ordered psychological evaluation by Larry N. Seidman,

Ph.D. Dr. Seidman noted that Kelly had a "strong tendency to go off on

psychotic-like tangents."     He recommended that Kelly receive further

psychiatric evaluation and individual psychotherapy.

      Kelly was not fully complying with the recommended services.              In

particular, she denied having mental health issues, except for depression and

PTSD. In contrast, the therapist who treated Kelly reported that she "continues

to be unpredictable as far as her mental state and often comes to sessions with

scattered and unorganized thought patterns."

      In 2016, Kelly also became homeless. Thereafter, Kelly had difficulty

maintaining a stable home despite assistance. Kelly also was not fully compliant

with the various treatments and services that were provided to her.




                                                                         A-1054-18T2
                                       5
      Meanwhile, Diana had been placed with a resource family and she was

doing well in that placement. During that time, the Division assessed several of

Kelly's relatives for placement, but two relatives stated that they were not in a

position to take custody of Diana and the Division ruled out the other relatives.

      The guardianship trial took place in September and October 2018. At trial,

the Division called two witnesses: a Division worker and an expert, Alan J. Lee,

Psy.D., a psychologist who had performed a psychological evaluation on Kelly

and bonding evaluations. The Division also submitted numerous documents into

evidence. Kelly elected not to testify and she did not present any witnesses.

      Dr. Lee was qualified as an expert in the field of psychology. He testified

that Kelly reported to him that she had been diagnosed with schizophrenia

spectrum disorder, but Kelly also reported that she did not agree with that

diagnosis. Kelly also told Dr. Lee that in 2004, she had been in a psychiatric

hospital, and she reported being on psychotropic medications in the past.

      Dr. Lee diagnosed Kelly with schizoaffective disorder and explained that

that disorder was a "severe mental illness" that required treatment, including

medication. Furthermore, Dr. Lee opined that Kelly would not be able to safely

parent Diana now or in the foreseeable future. Dr. Lee also opined that Kelly

would not be able to meet Diana's emotional and psychological needs.


                                                                         A-1054-18T2
                                       6
      Dr. Lee also performed bonding evaluations. He concluded that Diana

had an insecure attachment with Kelly. In contrast, Dr. Lee reported that Diana

had "formed a significant and positive psychological attachment and bond with

each of [her] resource parents[.]"

      In his written opinion, Judge Forrest found Dr. Lee and the Division

worker to be credible. Judge Forrest then made detailed findings of facts,

reviewed the applicable law, and made conclusions of law based on the facts

that he found.

      With regard to prong one, Judge Forrest found by clear and convincing

evidence that Kelly posed a risk to Diana's safety, health, and development

because she could not provide a stable and appropriate environment for Diana.

In that regard, the judge found that Kelly was unwilling to comply with the

mental health services that were necessary for her to provide Diana with a safe

and stable home. The judge noted that Kelly consistently denied having any

serious mental health issues, refused to comply with recommended treatments,

and did not take her medication consistently. Thus, Judge Forrest found that

Kelly's conduct harmed Diana and placed Diana at risk of future harm.

      Concerning prong two, Judge Forrest found that Kelly was unwilling or

unable to eliminate the harm facing Diana and unwilling to or unable to provide


                                                                        A-1054-18T2
                                      7
a safe and stable home for Diana. The judge placed particular emphasis on the

need for a permanent placement for Diana.

      Turning to prong three, Judge Forrest found clear and convincing evidence

that the Division had made reasonable efforts to place the child with appropriate

caregivers and to provide services to Kelly geared towards her reunification with

Diana. The judge noted that Kelly had been provided with weekly-supervised

visitation, psychological and bonding evaluations, psychiatric evaluations,

parenting class, individual counseling, medication monitoring, and housing

assistance.

      Finally, with regard to prong four, Judge Forrest found clear and

convincing evidence that termination of Kelly's parental rights would not do

more harm than good. In making that finding, the judge relied on the unrebutted

testimony of Dr. Lee, and noted that the doctor's testimony was supported by the

various psychological evaluations of Kelly and Dr. Lee's bonding evaluation s.

      On this appeal, Kelly argues that the trial court erred in finding prongs

two, three, and four of the best-interests test. While acknowledging that she was

inconsistent in compliance with certain services, Kelly argues that she undertook

significant efforts to place herself in a position where she could care for Diana.

Kelly also argues that the Division unduly delayed identifying Kelly's sister as


                                                                          A-1054-18T2
                                        8
a placement option and, as a result, the Division inadequately investigated and

assessed the sister as a family placement option. Finally, Kelly contends that

the testimony and opinions of Dr. Lee were unreliable and, in particular, his

bonding evaluations were flawed.

      Having reviewed the substantial record in this matter, we reject Kelly's

arguments. Each of Judge Forrest's findings concerning the four prongs is

supported by substantial, credible evidence. N.J. Div. of Youth & Family Servs.

v. F.M., 211 N.J. 420, 448 (2012) (quoting N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007)).          Moreover, Judge Forrest correctly

summarized the law and correctly applied his factual findings to the law. N.J.

Div. of Child Prot. & Permanency v. P.O., 456 N.J. Super. 399, 407 (App. Div.

2018). Judge Forrest appropriately relied on, among other things, the unrebutted

testimony of Dr. Lee who had conducted a number of evaluations and had a

factual basis for his opinions. In that regard, our Supreme Court has noted: "In

a termination of parental rights trial, the evidence often takes the form of expert

opinion testimony by psychiatrists, psychologists, and other mental health

professionals." N.J. Div. of Child Prot. & Permanency v. R.L.M., 236 N.J. 123,

146 (2018).

      Affirmed.


                                                                           A-1054-18T2
                                        9